Citation Nr: 0620492	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tingling, pain, and 
numbness of the hands.

2.  Entitlement to service connection for tingling, pain, and 
numbness of the feet.

3.  Entitlement to service connection for tendonitis, right 
hip.

4.  Entitlement to service connection for dizziness, claimed 
as secondary to medications taken for service-connected 
hypertension.

5.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral osteoarthropathy and patellar 
chondromalacia.

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

7.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.

8.  Entitlement to service connection for exposure to 
asbestos. 

9.  Entitlement to service connection for a left temple scar.  

10.  Entitlement to service connection for a pinched nerve, 
right side of face.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and August 2003 rating decisions by 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the veteran service connection for dizziness secondary to 
medication taken for service-connected hypertension; 
tingling, pain, and numbness of the hands; tingling, pain, 
and numbness of the feet; and tendonitis of the right hip; 
and awarded the veteran service connection for bilateral 
osteoarthropathy and patellar chondromalacia with a 10 
percent evaluation, and bilateral hearing loss and 
lumbosacral strain with noncompensable evaluations.  The 
veteran requests service connection for the disabilities for 
which service connection was denied and requests higher 
ratings for the service-connected disabilities.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in April 2005.  A 
transcript of the hearing is of record.
With the exception of the issues of entitlement to service 
connection for exposure to asbestos, entitlement to service 
connection for a left temple scar, and entitlement to service 
connection for a pinched nerve, right side of face which are 
being dismissed; the remaining issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

On April 5, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeals regarding 
entitlement to service connection for exposure to asbestos, 
entitlement to service connection for a left temple scar, and 
entitlement to service connection for a pinched nerve, right 
side of face, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issues of entitlement to service connection 
for exposure to asbestos, entitlement to service connection 
for a left temple scar, and entitlement to service connection 
for a pinched nerve, right side of face have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant  
has withdrawn his appeals for entitlement to service 
connection for exposure to asbestos, entitlement to service 
connection for a left temple scar, and entitlement to service 
connection for a pinched nerve, right side of face and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeals regarding entitlement to service connection for 
exposure to asbestos, entitlement to service connection for a 
left temple scar, and entitlement to service connection for a 
pinched nerve, right side of face are dismissed.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate claims for 
service connection, service connection as secondary to a 
service-connected disability, and increased ratings as 
required in 38 C.F.R. § 3.159(b)(1).  As such, the Board 
finds that a letter to the veteran explaining the 
requirements necessary to support claims of service 
connection, service connection as secondary to a service-
connected disability and increased ratings, what evidence VA 
will attempt to obtain on the veteran's behalf, and what 
evidence the veteran is responsible to provide, is necessary.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application, including the 
issues of increased ratings and the award of an earlier 
effective date for benefits.  

As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded 
and an effective date will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.  

The Board also notes that in his December 2004 Form 9, the 
veteran argued that service medical records from his service 
on the USS JFK were missing from the claims folder.  
Therefore, the RO should request that the veteran identify 
the dates of his service on the USS JFK and attempt to obtain 
and associate with the claims folders any outstanding service 
medical records from this period of service.

Further, the veteran testified during his April 2005 Board 
hearing that he received current treatment from Dr. P. at the 
Gerald T. Boone Clinic in Little Creek, Virginia.  Therefore, 
the RO should request that the veteran submit release forms 
for this private physician so that these medical records can 
be obtained and associated with the claims folders.

The Board notes that the veteran asserts that the claimed 
dizziness is a result of the medication used to treat his 
service-connected hypertension.  The record does not include 
a medical opinion as to whether the veteran's claimed 
dizziness is related to the medication used to treat his 
service-connected hypertension.  Therefore, the Board finds 
that a VA examination is necessary to determine whether the 
veteran has a condition of dizziness, and if so, the etiology 
of the veteran's dizziness.

It is also noted that in the March 2002 VA examination, the 
veteran was diagnosed with tendonitis in remission and the RO 
denied service connection because the veteran did not have a 
current chronic disability.  However, the Board finds that a 
new VA examination is necessary to determine whether the 
veteran has a current chronic diagnosis of tendinitis that is 
related to his service.

Further, the Board notes that the most recent VA examinations 
of record for the veteran's hearing loss, bilateral knees, 
and lumbosacral spine are dated in March 2002 and April 2002.  
Therefore, as four years have passed since the last VA 
examinations, the Board finds that new VA examinations are 
necessary to determine the current severity of the veteran's 
bilateral hearing loss, bilateral knee disability, and 
lumbosacral spine disability.

Finally, the Board notes that in his May 2004 notice of 
disagreement, the veteran disagreed with the decision to deny 
service connection for tingling, pain, and numbness in his 
hands and feet.  The August 2004 statement of the case 
characterized the issue as service connection for tingling, 
pain, and numbness of the hands, but did not include the 
feet.  However, in the veteran's December 2004 statement, the 
veteran argued that he had tingling, pain, and numbness of 
the hands and feet.  Therefore, the Board finds that a 
statement of the case for the issue of entitlement to service 
connection for tingling, pain, and numbness of the feet is 
necessary and this issue is remanded for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal, which are:  1) entitlement to 
service connection for tingling, pain, 
and numbness of the hands, 2) entitlement 
to service connection for tendonitis, 
right hip, 3) entitlement to service 
connection for dizziness, claimed as 
secondary to medications taken for 
service-connected hypertension, 4) 
entitlement to an initial evaluation in 
excess of 10 percent for bilateral 
osteoarthropathy and patellar 
chondromalacia, 5) entitlement to an 
initial compensable evaluation for 
bilateral hearing loss, and 6) 
entitlement to an initial compensable 
evaluation for lumbosacral strain, that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disabilities and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  That letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should determine whether the 
veteran served on the USS John F. Kennedy 
and whether there are outstanding service 
medical records from this period of 
service.  If there are any outstanding 
service medical records, the RO should 
obtain such service medical records and 
associate them with the claims folders.  
If the records are unavailable, the 
veteran should be notified so he has the 
opportunity to obtain such records.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated him for his 
disabilities on appeal since his 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folders.  The 
RO should specifically request that the 
veteran submit a release form for Dr. P. 
from the Gerald T. Boone Clinic in Little 
Creek, Virginia.  All attempts to procure 
these records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit the 
records for VA review.

4.  The RO is to provide the veteran a 
Statement of the Case (with an 
appropriate period of time to respond) 
pertaining to the issue of entitlement to 
service connection for tingling, pain, 
and numbness of the feet, in accordance 
with 38 C.F.R. § 19.29, unless this 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2005).

5.  The RO should schedule the veteran 
for the following examinations.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the physician(s) for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician(s).  

Dizziness
The veteran should be afforded a VA 
examination to determine whether the 
veteran suffers from dizziness, and if 
so, is the dizziness is a sign or symptom 
of an underlying disease process?  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to identify all 
existing pathology and indicate the 
etiology of the dizziness.  Adequate 
reasons and bases are to be provided with 
any opinion rendered.

Right Hip Tendonitis
The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the claimed right 
hip tendonitis, the severity of the 
bilateral knee disorder, and the 
lumbosacral strain.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  All potential diagnoses 
should be either confirmed or rejected.  

Right Hip
Based upon the examination results 
and the review of the claims 
folder, the physician should first 
determine whether the veteran has a 
current chronic right hip 
disability, to include tendonitis, 
and should indicate whether it is 
at least as likely as not that any 
chronic right hip disability, to 
include tendonitis, had its onset 
during military service.  Adequate 
reasons and bases are to be 
included with any opinion rendered.

Bilateral Knee Disability
Based upon the examination results 
and the review of the claims 
folder, the physician should 
determine the extent of the 
bilateral knee disability.  

In reporting the results of range 
of motion testing in degrees, the 
physician should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability should be assessed in 
terms of additional degrees of 
limitation of motion.  

The physician should also express 
an opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  Further, the physician 
should describe all symptomatology 
due to the veteran's bilateral knee 
disability.  Any indicated studies, 
including range of motion testing 
in degrees, should be performed.  
Any ankylosis of the knee should be 
identified, and if ankylosis is 
present the physician should 
indicate the degree to which the 
joint is ankylosed.  The physician 
should provide an opinion 
concerning the degree of severity 
(i.e. slight, moderate, or severe) 
of any currently present 
instability or subluxation of the 
left and right knees.  The 
physician should also determine 
whether the knee locks, and if so, 
the frequency of the locking.  
Further, the physician should 
determine whether there is effusion 
in the joint and the frequency and 
severity of the effusion.  Finally, 
the physician should determine, 
based on X-ray evidence, whether 
the veteran has arthritic changes 
in the left and right knees.  

The complete examination findings, 
along with the complete rationale 
for all opinions expressed, should 
be clearly set forth in the 
examination report.

Lumbosacral Strain
Based upon the examination results 
and the review of the claims 
folder, the physician should 
determine the current severity of 
the veteran's lumbosacral strain.  
The report must include range of 
motion studies for the low back 
with notations as to the degree of 
motion at which the veteran 
experiences pain, if any.  The 
physician should identify and 
completely describe any other 
current symptomatology, including 
any functional loss of the low back 
due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, and 
deformity or atrophy of disuse.  
The physician should inquire as to 
whether the veteran experiences 
flare-ups.  If so, he or she should 
describe, to the extent possible, 
any additional functional loss or 
limitation of motion during such 
flare- ups.  A complete rationale 
for all opinions expressed should 
be provided.

Bilateral Hearing Loss
The veteran should be scheduled for a VA 
audiology examination for an opinion as 
to the current severity of his bilateral 
hearing loss.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

7.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


